— Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered August 16, 1988, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the constitutional validity of his sentence is not preserved for appellate review (see, People v Mateo, 144 AD2d 388; People v McDermott, 142 AD2d 652) and, in any event, is devoid1 of merit (see, People v Jones, 39 NY2d 694). Moreover, the defendant was sentenced pursuant to a negotiated plea and should not now be heard to complain that the term imposed was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.